Heaton & Company, PLLC 240 North East Promontory, Suite 200 Farmington, Utah 84025 EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Kelvin Medical, Inc. 10930 Skyranch Place Nevada City, CA 95959 We hereby consent to the incorporation of our report dated July 29, 2016, with respect to the financial statements of Kelvin Medical, Inc. for the period from May 5, 2016 (inception) through June 30, 2016, in the Registration Statement of Kelvin Medical, Inc. on Form S-1/A Amendment No. 4 to be filed on or about November 30, 2016.We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Heaton & Company, PLLC Heaton & Company, PLLC Farmington, Utah November 30, 2016
